DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 25, line 1, replace “claim 24” with “claim 21”.

Claim Rejections - 35 USC § 103
The rejections under 35 U.S.C 103 are withdrawn in light of the amendments made in the reply of 1/26/2021.

Allowable Subject Matter
Claims 1, 6-7, 10-11, 13-14, 16, 20-21, 25 and 27-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 6-7, 10-11, 13, 27-32, Applicant has incorporated previously indicated allowable claim 26 into independent claim 1.
Regarding claims 14, 16 and 20, see previous Office Action of 11/27/2020.
Regarding claims 21 and 25, Applicant has incorporated previously indicated allowable claim 24 into independent claim 21
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVAN G CLINTON/Examiner, Art Unit 2816                                                                                                                                                                                                        
/SELIM U AHMED/Primary Examiner, Art Unit 2896